 In the Matter Of INDIANAPOLIS PAINT & COLOR Co.andCHEMICALDIVISION OF DISTRICT No. 50 UNITED MINE WORKERS OF AMERICA,AFFILIATED WITH THE CIOIn the Matter Of INDIANAPOLIS PAINT AND COLOR Co.andCOAL,ICE, BUILDING MATERIAL DRIVERS ANDHELPERS,LOCAL No. 716,OF THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURSWAREHOUSEMEN AND HELPERS,AFFILIATED WITH THE AMERICANFEDERATION OF LABORCases Nos. R-3332 andR-3333, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATIONS OF REPRESENTATIVESMarch 10, 1942On January 13, 1942, the National Laboi Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceeding.'Pursuant to the Direction of Elec-tions, elections by secret ballot were conducted on February 10, 1942,under the direction and supervision of the Regional Director for theEleventh Region (Indianapolis, Indiana).On February 24, 1942, theRegional Director, acting pursuant to Article III, Section 9, of Na-tional Labor Relations Board Rules- and Regulations-Series 2, asamended, issued an Election Report, copies of which were duly servedon the parties.No objections to the conduct of the ballot or to theElection Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:-Group 1. Truck drivers, warehousemen and helpersTotal on eligibility list_______________________________15Total ballotscast____________________________________14Total ballots challenged______________________________1Total blank ballots__________________________________0Total void ballots___________________________________0Total valid votes counted_____________________________13Votes cast for Chemical Division of District No. 50 UnitedMine Workers of America (CIO) --------------------6138 N. L. R. B. 185..39 N. L. R. B., No. 124.659 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDVotes cast for Coal, Ice, Building Material Drivers andHelpers, Local No. 716 of the International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers (AFL) ------------------------------------7Votes cast for neither organization---------------------0Group 2. Production and maintenance employeesTotal on eligibility list-------------------------------35Total ballots cast------------------------------------32Total ballots`challenged------------------------------0Total blank ballots----------------------------------0Total void ballots-----------------------------------0Total valid votes counted-----------------------------32Votes cast for Chemical Division of District No. 50 UnitedMine Workers of America (CIO) --------------------25Votes cast against Chemical Division of District No. 50United Mine Workers of America (CIO) --------------7With respect to the challenged ballot shown in Group 1 above,the Regional Director ruled that this ballot should not be counted.None of the,parties has excepted to the Regional Director's ruling,which is hereby affirmed.In the Decision and Direction -of Elections previously referred tothe' Board made no final determination as to the appropriate unitor units.The Board therein stated that such determination woulddepend in part upon the results of the elections, and that "if a ma-jority of the warehousemen, truck drivers, and helpers select theTeamsters as their representative, they will constitute a separate anddistinct bargaining unit; if a majority of them choose the U. M. W. A.and a majority of the, production and maintenance employees alsoexpress their desire to be represented by the U. M. W. A., then thetwo classes of employees shall together constitute a single unit.'-'Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that the truck drivers, warehousemen, and helpers employedby Indianapolis Paint & Color Co., Indianapolis, Indiana, excludingoffice and supervisory employees and shipping and receiving clerksconstitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.We find that all production and maintenance employees (includingworking foremen). employed by Indianapolis Paint & Color Co.,Indianapolis, Indiana, excluding office and supervisory employees,chemists, and glaziers constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to, self-organization INDIANAPOLIS PAINT & COLOR CO661and to collective bargaining and other-wise will effectuate the policiesof the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:SUPPLEMENTAL CONCLUSIONS OF LAW1.The truckdrivers, warehousemen,and helpersemployed by theIndianapolisPaint & Color Co., Indianapolis, Indiana, excludingoffice andsupervisory,employeesand shipping and receiving clerksconstitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section 9(b) of the National LaborRelationsAct.2.Theproduction and maintenanceemployees (includingworkingforemen)employed by the Indianapolis Paint & Color Co., Indian-apolis, Indiana, excludingoffice and supervisoryemployees, chemists,and glaziers constitute a unit appropriate for the purposes of col-lective bargainingwithin themeaning of Section 9(b) of the NationalLabor Relations Act.CERTIFICATIONS OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,49 Stat. 449,and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Coal,Ice, Building Material Driversand Helpers,Local No. 716 of the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers,affiliated with theAmerican Federation of Labor,has been designated and selected bya majority of the truck drivers, warehousemen,and helpers of theIndianapolis Paint & Color Co., Indianapolis,Indiana, excludingoffice and supervisory employees and shipping and receiving clerks,as their representative for the purposes of collective bargaining andthat, pursuant to the provisions of Section 9 (a) of the NationalLabor Relations Act, Coal, Ice, BuildingMaterialDrivers andHelpers, Local No. 716 of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers,affiliatedwith theAmerican Federation of Labor, is the exclusive representative of allsuch employees for the purposes of collective'bargaining with respectto rates of pay, wages,hours of employment,and other conditionsof employment; andIT IS HEREBY CERTIFIED that Chemical Division of District No. 50UnitedMine Workers of America, affiliated with the Congress ofIndustrialOrganizations has been designated and selected by a 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajority of the production and maintenance employees includingworking foremen of the Indianapolis Paint & Color Co., Indianapolis,Indiana, excluding office and supervisory employees, chemists, andglaziers, as their representative for the purposes of collective bar-gaining and that, pursuant to the provisions of Section 9 (a) of theNational Labor Relations Act, Chemical Division of District No. 50UnitedMine Workers of America, affiliated with the Congress ofIndustrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.